Per Curiam.
The questions involved in this case were fully examined by ■the general term, and the result is stated in its opinion. Bo reason appears why this case should be further litigated, as no new or important question of law is shown to exist. Any further delay in this case would be prejudicial, ■as the assignee is stayed from winding up his trust. We think the two opinions already pronounced dispose of every point in the ease, and further argument would be merely prolonging unnecessary delay. Motion denied.